Mr. Justice Linsoott delivered the opinion of the court: The claimant, Walter Volland alleges in his complaint that on the 2nd day of December, 1933, he was employed by one Edward Formanek who was then Superintendent of the Cicero Branch of the Illinois State Employment Service and upon the acts, representations, directions and requests of said Formanek, he performed his services in the capacity of file and re-write clerk in the Cicero Branch of the agency that he was to receive as compensation therefor and as an employee of the Department of Labor the sum of $25.00 per week. It is further alleged that four weeks later the weekly salary was adjusted to the sum of $24.00 per week and that commencing December 2, 1933 claimant did perform and complete the duties of a file and re-write clerk, from the last mentioned date to January 1, 1934 at the rate of $25.00 per week and for a period of 62 weeks.and three days from February 15, 1934-to May 1, 1935 for the sum of $24.00 per week, and in this manner having earned the sum of $1,600.00 for which he received nothing. The Attorney General contends that the Superintendent Formanek had no power or authority to employ this man. It is admitted that he fully and faithfully performed all the duties of the position at the time alleged. The State provided him with a place in which to work and his Superintendent directed him what to do. The evidence shows similar employment. The State, having created a set of circumstances commonly called temporary employment, and accepted Volland’s services with full information and knowledge of all material facts, asks why Volland continued to act without compensation in due course. He needed the employment and stated that he had requested pay on numerous occasions and was. always advised that it would be forthcoming. It appears in the evidence that Dr. Atwood, the Director of the employment service, had frequently seen this claimant on the job. We feel that he earned the compensation he asked for and that at all times his conduct was fair and reasonable. We therefore make an award in the sum of Sixteen Hundred ($1,600.00) Dollars in favor of Walter Volland.